
	

113 HR 844 IH: VetSuccess Enhancement Act
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 844
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mr. Takano introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  eligibility period for veterans to enroll in certain vocational rehabilitation
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 VetSuccess Enhancement
			 Act.
		2.Extension of
			 eligibility period for vocational rehabilitation programs
			(a)ExtensionSection 3103 of title 38, United States
			 Code, is amended by striking twelve-year period and inserting
			 17-year period each place it appears.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to a veteran applying for assistance
			 under chapter 31 of title 38, United States Code, on or after the date of the
			 enactment of this Act.
			
